Citation Nr: 1615797	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  10-15 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for posttraumatic stress disorder (PTSD).
    
2.  Entitlement to service connection for a psychiatric disability other than PTSD, claimed as depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran had active service from September 1976 to September 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision of the Montgomery, Alabama, regional office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to service connection for depression.  In December 2009, the RO determined that new and material evidence had not been received to reopen a claim for service connection for PTSD.  His claim for service connection for depression is deemed to encompass all psychiatric diagnoses.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The RO denied service connection for schizoaffective disorder, depressed type, in a May 2003 rating decision and for PTSD in January 2006.  The Veteran did not appeal these decisions or submit any additional new and material evidence within the appeal period, and no new service department records have been received.  Therefore, these decisions are final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.156(b) (2015).

The Veteran submitted a claim for service connection for depression in September 2007.  This diagnosis was not considered in the May 2003 rating decision.  Hence, this claim is considered a new claim rather than one to reopen a previously-denied claim.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008), Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996); cf. Velez v. Shinseki, 23 Vet. App. 199 (2009).  

The Veteran has made arguments specific to a PTSD diagnosis in connection with his current claim.  The claim of service connection for PTSD is a request to reopen a previously-denied claim, and that claim is considered separately herein.

In November 2014, the Veteran testified at a videoconference hearing before the undersigned at the Montgomery RO.  A transcript of this hearing is associated with the claims file.

In January 2015, the Board remanded this case for additional development.


FINDINGS OF FACT

1.  A July 2007 rating decision by the RO in St. Petersburg, Florida, continued a prior denial of a claim of entitlement to service connection for PTSD; the Veteran neither initiated an appeal nor submitted new evidence during the appeal period.
 
2.  The evidence added to the record since the July 2007 rating decision does not relate to an unestablished element of the PTSD claim or raise a reasonable possibility of substantiating the claim. 

3.  The Veteran did not exhibit a current psychiatric disability in service, a psychosis did not manifest within one year of the Veteran's separation from service, and a current psychiatric disability is not otherwise shown to be associated with his active service.


CONCLUSIONS OF LAW

1.  The July 2007 RO denial of service connection for PTSD became final, and new and material evidence has not been received to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.202, 20.302, 20.1103 (2015).

2.  The criteria for service connection for an acquired psychiatric disability, to include depression, have not been met. 38 U.S.C.A. §§ 1101, 1112, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); C.F.R. § 3.159(b)(1) (2015).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided with complete VCAA notification in an October 2007 letter that contained all the information required by 38 U.S.C.A. § 5103(a) ; Pelegrini v. Principi, 18 Vet. App. 112, and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  It was provided to the Veteran prior to the initial adjudication of his claim. The duty to notify has been met.

A June 2009 notice informed him of all elements required to substantiate a claim for service connection for PTSD and explained the meaning of "new and material evidence."  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  The claim was subsequently readjudicated, most recently in a July 2015 supplemental statement of the case.

The duty to assist has been met.  The Veteran was afforded a VA psychiatric examination in May 2015, and an addendum opinion was obtained later that month.  The Veteran's service treatment records, VA treatment records, private medical records, and Social Security Administration (SSA) records have also been obtained. 

As part of its present decision, the Board has reviewed the record in regard to whether the Veteran was afforded his due process rights in the development of evidence through testimony.  At the November 2014 hearing, the undersigned identified the issue by noting the missing elements of the claim and suggesting the submission of evidence that could substantiate the claim.  The discussion led to the subsequent remand.  Bryant v. Shinseki, 23Vet. App. 488 (2010); 38 C.F.R. § 3.103(c)(2) (2015).

II.  New and Material Evidence

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).  If new and material is received prior to the expiration of the appeal period, it will be considered as having been filed with the claim that was pending at the beginning of the appeal period, and the denial will not be considered final.  38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

For claims to open that are received on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of determining whether new and material evidence has been received, the evidence is presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  VA should consider whether the newly submitted evidence could reasonably substantiate the claim were the claim to be reopened, including whether VA's duty to provide a VA examination is triggered.  There must be new and material evidence as to at least one of the bases of the prior disallowance to warrant reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117-20 (2010).

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4) (defining when a VA examination is necessary).

The claim of entitlement to service connection for PTSD was originally denied by the RO in January 2006 because it determined that VA and private treatment records were negative for any treatment for, or diagnosis of PTSD. The claims file contained service treatment records; records from Clayton Mental Health Center; records from the VA Medical Center (VAMC) in Atlanta, Georgia, dated from November 2003 to March 2005; and records from the VA Central Alabama Veterans Health Care System dated from July 2005 to December 2005.  In a November 2002 statement, the Veteran reported that he had suffered "shell shock" and had experienced enemy attacks.

Following notice of this decision in January 2006, the Veteran did not file a notice of disagreement to initiate an appeal, nor did he submit any new and material evidence in the one year appeals period following the date of the notification letter.  The January 2006 rating decision was therefore final, and new and material evidence was required in order to reopen the claim.

In October 2006, the Veteran requested to reopen his claim of entitlement to service connection for PTSD.  In a July 2007 rating decision, the St. Petersburg RO "confirmed and continued" the January 2006 denial because "the evidence continues to show this condition has not been clinically diagnosed, nor is there evidence of a stressor during military service."  This rating decision notes that additional VA medical records and personal statements from the Veteran had been added to the record between the time of the January 2006 rating decision and the July 2007 decision.  

Following July 2007 notification of this decision, the Veteran did not file a notice of disagreement to initiate an appeal, nor did he submit any new and material evidence in the one year appeals period following the date of the notification letter.  The July 2007 rating decision is therefore final, and new and material evidence is required in order to reopen the claim.  

The Veteran filed a claim for entitlement to service connection for depression in September 2007.  Because subsequent arguments in connection with this claim have included contentions about PTSD, the Board has interpreted this claim as involving a request to reopen the PTSD claim.  

The record at the time of the July 2007 rating decision included VAMC psychiatric treatment with several positive PTSD screenings and several "review of systems" entries noting "(+) PTSD."  None of these records actually diagnoses PTSD, however.  Also of record were two PTSD stressor statement forms on which he identified his unit assignment and noted that he was in Stuttgart, Germany, at the time of his stressor.  He references having nightmares and other difficulties, but does not describe a specific stressor.  

Since the July 2007 rating decision, additional VA medical records and SSA records have been added to the claims file.  While these records do contain positive PTSD screenings and reports of systems, they do not contain a PTSD diagnosis.  This evidence is not new in that positive PTSD screenings and reports of systems indicating possible PTSD were already of record at the time of the July 2007 rating decision.  

The Veteran also testified at personal hearings before a Decision Review Officer (DRO) in December 2009 and before the undersigned in November 2014.  He did not describe a stressor event at either of these hearings, and he did not indicate that he has actually been diagnosed with PTSD.  This evidence is not material in that it is not pertinent to the question of whether the Veteran has a current PTSD disability or whether he has a PTSD stressor event, which were unestablished facts necessary to substantiate the claim.

In sum, the new evidence does not pertain to an element of the claim that was previously found to be lacking; and does not raise a reasonable possibility of substantiating the claim, or trigger the need to provide a VA examination.  In particular, it does not contain an indication of current PTSD diagnosis or substantiate an in-service stressor event.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006); Shade, 24 Vet. App. at 117-18.  As the Veteran's assertions and facts submitted were previously considered, new and material evidence has not been received.  38 C.F.R. § 3.156(a)

III.  Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For listed chronic diseases, including psychoses, service connection will be granted on a presumptive basis if manifested to a compensable degree within one year following active service.  See 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  Alternatively, a nexus to service will be presumed where there is continuity of symptomatology since service for a listed chronic disability.  See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013); 38 C.F.R. § 3.303(b).

Psychoses include schizoaffective disorder, schizophrenia, schizophreniform disorder and substance/medication induced psychotic disorder.  38 C.F.R. § 3.384(h) (2016).

The Veteran has claimed entitlement to service connection for an acquired psychiatric disorder, to include depression.  He essentially contends that he first experienced symptoms of this disability during service.  

With respect to evidence of in-service incurrence or aggravation of a disease or injury, service treatment records reflect that the Veteran was found to be clinically normal psychiatrically on his August 1979 ETS examination.  The Veteran was treated for two days in July 1979 at a service department facility for alcohol induced gastritis.  He had reportedly consumed a fifth of alcohol.  Otherwise, the service treatment records contain no findings referable to a psychiatric disability.  

The Veteran testified that he was hospitalized for six days during service following an overdose, which he said was a suicide attempt.  He reported that he first began to experience symptoms of depression in service, and that he had continued to experience depression since discharge.  VA attempted to obtain records of this hospitalization on remand, but none were found to exist.  

The earliest medical evidence of a psychiatric disability of record appears in a November 1996 record from the Clayton Mental Health Center.  This record reflects that the Veteran was being treated for schizoaffective disorder, depressed type.  

A September 2005 VA medical record notes that the Veteran reported that he had first been in a substance rehabilitation program starting in the military.  He reported he had subsequently had a nervous breakdown and his mother had him receive services at Clay Mental Health facility in Georgia from 1997 to 2002.  

A May 2006 VA medical record notes that the Veteran had an onset of hallucinations, paranoia, and ideas of reference around age 22 (his certificate of discharge from active service shows he was born in July 1958).  

Multiple VA medical record note that the Veteran reported "perceptual problems in the form of 'voices from the military.'"

The Veteran's VA medical records and SSA records diagnose depression and schizophrenia, paranoid type.  

With respect to the nexus element, the Veteran underwent a VA examination in May 2015.  Based on review of the claims file and interview and examination of the Veteran, the examiner diagnosed major depressive disorder with psychotic features, recurrent, mild.  He found this diagnosis more appropriate than the past diagnosis of schizophrenia because the Veteran's reports suggest he experienced psychotic symptoms only during periods of exacerbated depression in the past.  

The examiner opined that the Veteran's depressive symptoms did not as likely as not (at least 50/50 probability) represent a progression of any psychiatric symptoms he experienced during service.  This opinion was based on the Veteran's reports of the influence of heroin dependence during service, the self-described accidental nature of his overdose, and the 26-year gap between his departure from service and his pursuit of psychiatric treatment.

The evidence in favor of finding a link between the Veteran's current psychiatric disability and his military service comes from the Veteran's reports of the onset of symptoms in service and continuity since.  He has provided competent reports of symptoms beginning in service and continuing since.  The Board has an obligation to assess the credibility of those reports.   See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As the history noted above shows, his reports have varied over the years.  His testimony was to the effect that symptoms started in service and culminated in hospitalization for a suicidal gesture.  The service treatment records show only a hospitalization for alcohol induced probable gastritis; and no mention of the suicide attempt or an overdose at the time of the examination for separation from service.  The records of initial treatment for a psychiatric disability after service do not mention any in-service history or ongoing symptoms beginning in service.  There also does not appear to be any dispute that the Veteran was able to function for many years after service without the need for psychiatric treatment.  See Walker.  Given these variations, the reports of a continuity of symptomatology or onset in service are not deemed credible.  The most probative evidence is the May 2015 examination opinion.  It was the product of an accurate history that considered the Veteran's reports; it yielded a definitive opinion and was supported by a sufficient rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

As the most probative evidence is against the claim, the preponderance of the evidence is against service connection for a psychiatric disability, to include depression.  Reasonable doubt does not arise and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014)38 C.F.R. § 3.102.


ORDER

New and material evidence having not been received; the claim of entitlement to service connection for PTSD is not reopened.
    
Entitlement to service connection for a psychiatric disability other than PTSD, claimed as depression, is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


